                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


BILLY FRANKLIN MOORE, JR.,                   )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 18-2757-JDT-cgc
                                             )
FLOYD BONNER, ET AL.,                        )
                                             )
       Defendants.                           )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On October 29, 2018, Plaintiff Billy Franklin Moore, Jr., who is presently

incarcerated at the Federal Correctional Institution Beckley in Beaver, West Virginia, filed

a pro se complaint pursuant to 42 U.S.C. § 1983, accompanied by a motion to proceed in

forma pauperis. (ECF Nos. 1 & 2.) When the complaint was filed, Moore was an inmate

at the Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee. The Court

issued an order on November 1, 2018, granting Moore leave to proceed in forma pauperis

and assessing the civil filing fee pursuant to the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b. (ECF No. 4). The Clerk shall record the Defendants as Floyd Bonner, the

Sheriff of Shelby County; Captain First Name Unknown (FNU) Jackson; Lieutenant FNU

Masters, Sergeant FNU Achels, Officer FNU Bass, and Deputy Chief Curt Fields.

       Moore alleges that on September 11, 2018, while he was in isolation at the Jail, his

cellmate began asking him to join the cellmate’s gang. (ECF No. 1 at 2.) Moore said he
would think about it, but the other inmate began pressuring him to join. (Id.) Moore states

he began to fear for his safety, so he called for security and for the pod officer and started

kicking the cell door, but no one responded. (Id.) Moore’s cellmate laughed and told him

no one would come until meal time, which was not for another ninety minutes. (Id.) After

a while Moore got tired of calling for security and lay down, telling his cellmate he was

tired and did not feel well and did not want any problem, he only wanted to be removed

from the cell. (Id. at 3.) The other inmate then stabbed Moore repeatedly in the face, back,

neck and arm with a sharpened toothbrush. (Id.) Moore alleges he yelled repeatedly for

security for fifteen minutes, but no one came. (Id.) He alleges the Jail officials’ failure to

respond to his calls for help amounted to deliberate indifference to his safety. (Id.) Moore

seeks monetary damages and asks the Court to sanction the officers.

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

                                              2
whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Moore filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .



                                             3
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       The complaint contains no specific factual allegations against any of the named

Defendants. When a complaint fails to allege any action by a defendant, it necessarily fails

to “state a claim for relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       In addition, Moore has no claim against Defendant Bonner merely because of his

position as the Sheriff. Under 42 U.S.C. § 1983, “[g]overnment officials may not be held

liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416,

421 (6th Cir. 1984). Thus, “a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Iqbal, 556

U.S. at 676.

      There must be a showing that the supervisor encouraged the specific incident
      of misconduct or in some other way directly participated in it. At a minimum,
      a § 1983 plaintiff must show that a supervisory official at least implicitly
      authorized, approved or knowingly acquiesced in the unconstitutional
      conduct of the offending subordinates.
Bellamy, 729 F.2d at 421 (citation omitted). A supervisory official, who is aware of the

unconstitutional conduct of his subordinates, but fails to act, generally cannot be held liable

in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008);

Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28


                                              4
(6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the [constitutional]

violation. A guard who stands and watches while another guard beats a prisoner violates

the Constitution; a guard who rejects an administrative complaint about a completed act of

misconduct does not.”). The complaint in this case does not allege that Defendant Bonner,

through his own actions, violated Moore’s rights.

       The claim that the Defendants failed to protect Moore from his cellmate must be

analyzed under the Eighth Amendment, which prohibits cruel and unusual punishments.

See generally Wilson v. Seiter, 501 U.S. 294 (1991). This proscription on cruel and unusual

punishment encompasses an inmate’s right to personal safety. Stewart v. Love, 796 F.2d

43, 44 (6th Cir. 1982). An Eighth Amendment claim consists of both objective and

subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective

component requires that the deprivation be “sufficiently serious.” Farmer, 511 U.S. at

834.

       To satisfy the objective component of an Eighth Amendment claim, a prisoner must

show that he “is incarcerated under conditions posing a substantial risk of serious harm,”

Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir.

2005), or that he has been deprived of the “minimal civilized measure of life’s necessities,”

Wilson, 501 U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)); see also

Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

                                             5
       The subjective component of an Eighth Amendment violation requires a prisoner to

demonstrate that the official acted with the requisite intent, that is, that he had a

“sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S.

at 297, 302-03. The plaintiff must show that the prison officials acted with “deliberate

indifference” to a substantial risk that the prisoner would suffer serious harm. Farmer, 511

U.S. at 834; Wilson, 501 U.S. at 303; Helling v. McKinney, 509 U.S. 25, 32 (1993).

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.”

Farmer, 511 U.S. at 835. Thus, “the prison official must know[] of and disregard[] an

excessive risk to inmate health or safety.” Id. at 837-38.

       Moore has failed to sufficiently allege the subjective component of a claim under

the Eighth Amendment. Though he has sued five individual Jail officers, he has not alleged

how any of those individuals were specifically involved in the incident at issue.

       For these reasons, Moore’s complaint is subject to dismissal in its entirety for failure

to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

                                              6
due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Moore should be given an opportunity to amend his complaint.

       In conclusion, Moore’s complaint is DISMISSED for failure to state a claim on

which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1).

However, Moore is GRANTED leave to file an amended complaint. Any amendment must

be filed within twenty-one days after the date of this order. Moore is advised that an

amended complaint will supersede the original complaint and must be complete in itself

without reference to the prior pleadings. The text of the complaint must allege sufficient

facts to support each claim without reference to any extraneous document. Any exhibits

must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts

alleged in the original complaint. Each claim for relief must be stated in a separate count

and must identify each defendant sued in that count. If Moore fails to file an amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              7
